DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/22 has been entered.
 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

This application is in condition for allowance except for the presence of Claims 1-7, 19-20 which were non-elected without traverse (as outlined in the 08/06/21 Response to Election/Restriction). Accordingly, Claims 1-7, 19-20 have been cancelled.
 
Response to Amendment

	Currently, the pending Claims are 8-18. The examined Claims are 8-18, with Claims 8-11, 14, 17-18 being amended herein.
	
Response to Arguments

	Applicant has mainly amended independent Claim 8 to require that the bismuth oxide electrolyte comprises two different dopants (Claims 9-10, 14, 17-18 have also been amended so as to be in accordance with instantly amended Claim 8).

Applicant presents arguments in favor of said amendments versus the prior art of record (Pages 5-6 of Remarks). In particular, Applicant argues that none of the prior art references of record, either alone or in combination, disclose a rhombohedral bismuth oxide that is doped with at least two different dopants (Page 6 of Remarks).

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.
 
Allowable Subject Matter

Claims 8-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to at least independent Claim 8 are Sammes et al. (“Bismuth Based Oxide Electrolytes—Structure and Ionic Conductivity”) and Shuk et al. (“Oxide ion conducting solid electrolytes based on Bi2O3”).

Sammes teaches bismuth oxide and doped bismuth oxide solid electrolyte systems (Title, Abstract). Sammes teaches that bismuth oxide systems exhibit high oxide ion conductivities and may function as good electrolyte materials in solid oxide fuel cells (Abstract). In particular, Sammes teaches a (Bi2O3)1-x(Ln2O3)x (where Ln = Nd, La, Er) solid electrolyte system (Pages 1810-1811, Section 3.4, Fig. 16). As outlined in Figure 16, and when Ln = Nd, La, the (Bi2O3)1-x(Ln2O3)x solid electrolyte system maintains an electrical conductivity of at least about 1 x 10-2 S/cm at a temperature of about 500°C.
Shuk teaches Bi2O3-based solid electrolytes (Title, Abstract). Shuk teaches that when doped, a Bi2O3 solid electrolyte may exhibit a rhombohedral structure (Pages 183-184, Section 3.1.1). In particular, Shuk teaches that when doped with Ln2O3 (where Ln = La, Nd, Sm, Gd), a (Bi2O3)1-x(Ln2O3)x solid electrolyte is formed which is rhombohedral in terms of structure (Pages 183-184, Section 3.1.1). 

However, independent Claim 8 requires that the rhombohedral bismuth oxide electrolyte not only maintains electric conductivity in the instantly claimed manner, but also comprises two different dopants.

Neither Sammes nor Shuk, alone or in combination, teach or suggest doping a rhombohedral bismuth oxide electrolyte with more than one dopant such that the instantly claimed electric conductivity characteristics are realized. At best, said references teach or suggest a doped rhombohedral bismuth oxide electrolyte comprising one dopant therein (e.g. Nd, La, Er, Sm, Gd).
Furthermore, Suzuki et al. (JPS59227727, using the provided English machine translation) teaches that a bismuth oxide may be doped with “at least one” of BaO, CaO, SrO, La2O3 while still exhibit a rhombohedral crystal structure (Abstract). In other words, Suzuki teaches a bismuth oxide which may comprise two or more dopants therein. However, Suzuki fails to disclose that such a rhombohedral bismuth oxide exhibits electric conductivity characteristics as instantly claimed, and there is no teaching or suggestion in Sammes, Shuk, or Suzuki that such a rhombohedral bismuth oxide would inherently exhibit said characteristics.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729  

/ULA C RUDDOCK/               Supervisory Patent Examiner, Art Unit 1729